Exhibit 10.1
Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.
MANAGEMENT SERVICES AGREEMENT
This Management Services Agreement dated as of January 27, 2010 (“Agreement”)
sets forth the terms and conditions relating to certain management and
administrative services to be provided by WMG Services LLC, a Massachusetts
limited liability company or its designee (hereinafter referred to as “WMG”), to
Iowa Renewable Energy, LLC, an Iowa limited liability company (hereinafter
referred to as “IRE”).
WHEREAS, WMG has experience and expertise in managing biofuels businesses,
including but not limited to, marketing, sales, production, logistics,
accounting and administrative functions;
WHEREAS, IRE owns and operates a biodiesel production facility in Washington,
Iowa (the “Facility”);
WHEREAS, IRE desires to retain WMG to provide certain administration and
management services to the Facility; and
WHEREAS, WMG is willing to provide IRE with such services as set forth
hereinafter.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.   WMG Services. Subject to the terms and conditions set forth below, WMG will
provide the following biodiesel management services to the Facility (the
“Services”):

  A.   Facility Administration: Make an initial assessment of current
operations, production reporting and control mechanisms and, if appropriate,
recommend enhancements and improvements to Facility operations and management
reporting systems.

  B.   Accounting Services:

  i.   evaluate current reporting mechanisms and management accounting systems
and recommend improvements to them as deemed advisable;

  ii.   manage and administer all accounts receivable (which shall be owned by
IRE), accounts payable and other general accounting services for the Facility on
behalf of IRE;

  iii.   prepare for signature and filing by IRE all required Iowa State and
federal excise tax returns for all biodiesel produced at the Facility;

 

 



--------------------------------------------------------------------------------



 



  iv.   prepare for signature and filing by IRE IRS Form 8849 on a monthly basis
with supporting biodiesel producers’ certificates and statements of resellers
required to obtain all credits available under Internal Revenue Code
Section 6426 on IRE’s behalf; and

  v.   generate and assign Renewable Identification Numbers for all gallons of
biodiesel produced at the Facility required under the United States
Environmental Protection Agency’s Renewable Fuel Standard Program, prepare
related product transfer documents and facilitate regulatory compliance for
final reporting with the EPA.

  C.   Marketing, Sales, Feedstock Sourcing and Logistics Services:

  i.   evaluate current risk management and control systems and, if deemed
advisable, recommend developments and enhancements to these systems through
regular reporting, hedging, and improved contract management;

  ii.   provide sourcing and procurement services for all triglyceride
feedstocks (e.g., soybean oil, canola oil, animal fats, etc) and all chemicals
(methanol, sodium methylate, etc.) for the operation of the Facility and under
terms pre-approved by IRE;

  iii.   provide procurement, sales, and marketing management services for all
biodiesel and glycerin produced at the Facility and for all other by-products of
pre-treatment and production at the Facility and under terms pre-approved by
IRE;

  iv.   conduct initial due diligence regarding the credit worthiness of all
third-parties which WMG brings to IRE as potential buyers of IRE’s products
provided that IRE shall make the final determination as to the credit worthiness
of any such third parties and WMG shall not be liable for any losses incurred by
IRE in connection with such due diligence; and

  v.   provide all necessary logistics management services, including rail,
truck and other operations required to move raw materials and products to and
from the Facility under terms pre-approved by IRE.

  D.   Authorization and Approval. All contracts or agreements related to the
Services provided by WMG under this Agreement will be authorized, pre-approved
and executed by a designated IRE representative or representatives, including
the terms of any agreements regarding required credit guarantees from third
parties. Any additional services not set forth above and requested by IRE will
be subject to approval and acceptance by WMG.

 

 



--------------------------------------------------------------------------------



 



  E.   Functional Review. During the seventh (7th) month of the initial term of
this Agreement, the parties shall review Services performed by WMG and negotiate
in good faith to determine whether or not adjustments should be made to such
Services. In the event that the parties agree to modify the Services, the
parties will execute an amendment to this Agreement setting forth the
modifications in accordance with Section 13 below and adjustments in costs shall
be made to reflect such modifications. If the parties cannot agree to any
modification of the Services this Agreement shall remain unchanged and remain in
full force and effect for the remainder of the term of the Agreement.

  F.   Communication and Information. WMG shall designate a representative or
representatives who will:

  i.   participate with IRE’s operational management team comprised of the IRE’s
General Manager and Plant Manager on weekly conference calls or in person, as
appropriate;

  ii.   provide monthly updates to the Executive Committee of the Board of
Directors at IRE regularly scheduled committee meetings;

  iii.   attend IRE’s annual meeting to provide a “Market Status and Update” to
the unit holders of the company; and

  iv.   be available to meet with IRE’s management, investors or lenders on an
as-needed basis.

2.   Fees, Payment and Schedule. In consideration for the Services to be
provided by WMG under this Agreement, IRE agrees to pay WMG the following fees
and expenses:

  A.   The Monthly Asset Utilization Fees and Monthly Performance Fees set forth
on Schedule A attached to this Agreement.

  B.   Reimbursements at cost for reasonable, pre-approved expenses for travel,
lodging, and associated expenses.

  C.   WMG will send IRE monthly statements of services rendered and charges and
disbursements incurred on the basis discussed above. Invoices will be handled
under the process in Schedule B.

 

 



--------------------------------------------------------------------------------



 



3.   Effectiveness, Term and Termination.

  A.   Subject to the provisions of Subsection (B) below, this Agreement shall
commence and become effective on the earlier of (i) July 13, 2010 or
(ii) immediately upon the date of termination of IRE’s current Management and
Operational Services Agreement (the “Effective Date”) and shall continue for a
period of twenty four (24) calendar months from the first day of the month
following the month in which the Effective Date occurs. Thereafter, this
Agreement shall automatically renew for additional successive terms of twelve
(12) calendar months, unless either party gives written notice to the other of
its desire not to renew in accordance with Section 13 below, which notice must
be given not less than ninety (90) days prior to the end of the then current
term.

  B.   Notwithstanding the foregoing, in the event that either party materially
breaches its obligations under this Agreement, the non-breaching party may
notify the breaching party of the alleged breach in accordance with Section 13
below. Such notification shall state:

  i.   the specific nature of the breach;

  ii.   the cure required to remedy such breach;

  iii.   that a thirty (30) day period will be allowed to remedy the breach,
unless the cure cannot be effected within such thirty (30) day period in which
case the cure period will be extended if such cure can expected within a
reasonable period thereafter; and

  iv.   if the breach is not cured in accordance with subparagraph iii above,
the non-breaching party may thereafter notify the breaching party that this
agreement is terminated.

The non breaching party may also avail itself of all other available remedies
and defenses.

  C.   In the event of a Change of Control (as defined hereinafter) of a party,
the other party may terminate this Agreement upon written notice in accordance
with Section 13 below. For the purposes of this Agreement, a “Change of Control”
means:

  i.   the Board of Directors or other managing body of either party (the
“Board”) approves (x) any consolidation or merger of the party in which such
party is not the continuing entity, surviving entity, controlling party of the
successor entity, or pursuant to which voting interests of the party would be
converted into cash, securities or other property, or (y) any sale, lease,
exchange or other transfer (in a single transaction or in a series of related
transactions) of all or substantially all the assets of the party; or

  ii.   the party (a) files for bankruptcy, liquidation, reorganization or
effects a plan or other arrangements with creditors, (b) makes a general
assignment for the benefit of creditors, (c) applies to a court for the
appointment of a custodian or receiver or has a custodian or receiver appointed
for any of its assets, or (d) proposes or enters into any formal or informal
composition or arrangement with its creditors.

 

 



--------------------------------------------------------------------------------



 



4.   IRE Obligations.

  A.   IRE shall provide WMG with all financial and administrative information
and documentation and any other support requested by WMG that WMG deems
necessary to provide the Services to IRE in a timely and efficient manner.

  B.   IRE shall be solely responsible for fulfilling its reporting obligations
under all federal and state securities laws or other statutes, rules or
regulations applicable to IRE’s business, however; WMG shall cooperate to
provide requested information for the same.

  C.   IRE will designate two individuals, a primary contact and an alternate
contact, who will be available on a timely basis with authority to pre-approve,
execute all contracts and agreements presented by WMG and, where necessary, duly
approved by IRE in connection with performance of the Services.

5.   IRE Representations and Warranties. IRE represents and warrants to WMG
that:

  A.   Existence, Qualification and Power. IRE is duly organized or formed,
validly existing and, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own and operate the Facility and carry on its business and
(ii) execute, deliver and perform its obligations under this Agreement, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the laws of each jurisdiction where its ownership and operation of the Facility
or the conduct of its business requires such qualification or license.

  B.   Authorization; No Contravention. The execution, delivery and performance
by IRE of this Agreement has been duly authorized by all necessary corporate or
other organizational action, and does not and will not (a) contravene the terms
of any of IRE’s organizational documents; (b) conflict with or result in any
breach or contravention of, or the creation of any lien under, or require any
payment to be made under (i) any other contractual obligation to which IRE is a
party or affecting IRE or its properties or (ii) any order, injunction, writ or
decree of any governmental authority or any arbitral award to which IRE or its
property is subject; or (c) violate any law.

  C.   Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
governmental authority or any other person or entity is necessary or required in
connection with the execution or delivery of this Agreement by IRE.

 

 



--------------------------------------------------------------------------------



 



  D.   Binding Effect. This Agreement has been duly executed and delivered by
IRE and constitutes a legal, valid and binding obligation of IRE enforceable in
accordance with its terms.

  E.   Maintenance of Insurance. IRE maintains with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
companies engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
companies.

6.   WMG Representations and Warranties. WMG represents and warrants to IRE
that:

  A.   Existence, Qualification and Power. WMG is duly organized or formed,
validly existing and, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) carry on its business and (ii) execute, deliver and perform
its obligations under this Agreement, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the laws of each jurisdiction where
the conduct of its business requires such qualification or license.

  B.   Authorization; No Contravention. The execution, delivery and performance
by WMG of this Agreement has been duly authorized by all necessary corporate or
other organizational action, and does not and will not (a) contravene the terms
of any of WMG’s organizational documents; (b) conflict with or result in any
breach or contravention of, or the creation of any lien under, or require any
payment to be made under (i) any other contractual obligation to which WMG is a
party or affecting WMG or its properties or (ii) any order, injunction, writ or
decree of any governmental authority or any arbitral award to which WMG or its
property is subject; or (c) violate any law.

  C.   Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
governmental authority or any other person or entity is necessary or required in
connection with the execution or delivery of this Agreement by WMG.

  D.   Binding Effect. This Agreement has been duly executed and delivered by
WMG and constitutes a legal, valid and binding obligation of WMG enforceable in
accordance with its terms.

  E.   Maintenance of Insurance. WMG maintains with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
companies engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
companies.

 

 



--------------------------------------------------------------------------------



 



7.   Indemnification/Liability.

  A.   IRE Indemnification of WMG. Except as to matters for which WMG is
required to defend, indemnify and hold harmless IRE under Section 7(B) below,
IRE shall defend, indemnify and hold WMG, and its managers, officers and
employees, harmless from and against any and all demands, claims, complaints,
actions or causes of action, suits, proceedings, investigations, arbitrations,
assessments, losses, damages, liabilities, obligations (including those arising
out of any action, such as any settlement or compromise thereof or judgment or
award therein) and any costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements (referred to collectively
hereinafter as “Losses”), suffered or incurred by any such party arising from or
as a result of: (i) WMG’s performance of the Services under this Agreement,
(ii) a material breach by IRE or any representative, agent, officer or employee
of IRE of any warranty, representation, term, covenant or condition of this
Agreement; or (ii) gross negligence, fraud or willful misconduct by IRE or any
representative, agent, officer or employee of IRE. IRE’s obligation to indemnify
WMG shall survive expiration or termination of this Agreement for any reason.

  B.   WMG Indemnification of IRE. Except as to matters for which IRE is
required to defend, indemnify and hold harmless WMG under Section 7(A) above,
WMG shall defend, indemnify and hold IRE, and its directors, officers and
employees, harmless from and against any and all Losses suffered or incurred by
any such party arising from or as a result of: (i) a material breach by WMG or
any representative, agent, officer or employee of WMG of any warranty,
representation, term, covenant or condition of this Agreement; or (ii) gross
negligence, fraud or willful misconduct by WMG or any representative, agent,
officer or employee of WMG. WMG’s obligation to indemnify IRE shall survive
expiration or termination of this Agreement for any reason.

  C.   Conditions of Indemnification. The obligations and liabilities of either
party hereunder with respect to the respective indemnity pursuant to this
Section 7, resulting from any Losses, shall be subject to the following terms
and conditions:

  iii.   The party seeking indemnification (the “Indemnified Party”) must give
the other party (the “Indemnifying Party”), notice of any such Losses promptly
after the Indemnified Party receives notice thereof; provided that the failure
to give such notice shall not affect the rights of the Indemnified Party
hereunder except to the extent that the Indemnifying Party shall have suffered
actual damage by reason of such failure.

  iv.   The Indemnifying Party shall have the right to undertake, by counsel or
other representatives of its own choosing (reasonably acceptable to the
Indemnified Party), the defense of such Losses at the Indemnifying Party’s risk
and expense; provided, however, that as a condition to the exercise of such
right to undertake defense of such Losses, the Indemnifying Party shall, as
between the Indemnifying Party and the Indemnified Party, assume the liability
for such Losses.

 

 



--------------------------------------------------------------------------------



 



  v.   In the event that the Indemnifying Party shall elect not to undertake
such defense, or, within a reasonable time after notice from the Indemnified
Party of any such Losses, shall fail to defend, the Indemnified Party (upon
further written notice to the Indemnifying Party) shall have the right to
undertake the defense, compromise or settlement of such Losses, by counsel or
other representatives of its own choosing, on behalf of and for the account and
risk of the Indemnifying Party (subject to the right of the Indemnifying Party
to assume defense of such Losses at any time prior to settlement, compromise or
final determination thereof (with counsel reasonably acceptable to the
Indemnified Party)). In such event, the Indemnifying Party shall pay to the
Indemnified Party, in addition to the other sums required to be paid hereunder,
the costs and expenses incurred by the Indemnified Party in connection with such
defense, compromise or settlement as and when such costs and expenses are so
incurred.

  vi.   Anything in this Section 7 to the contrary notwithstanding, (a) if any
third party alleges the right to or seeks any remedy other than money damages or
other money payments, the Indemnified Party shall have the right, at the cost
and expense of the Indemnifying Party, to participate in and direct the defense,
compromise or settlement of the Losses, (b) the Indemnifying Party shall not,
without the Indemnified Party’s written consent, settle or compromise any Losses
or consent to entry of any judgment which does not include as an unconditional
term thereof the giving by the claimant or the plaintiff to the Indemnified
Party of a release from all liability in respect of such Losses in form and
substance satisfactory to the Indemnified Party, and (c) in the event that the
Indemnifying Party undertakes defense of any Losses, the Indemnified Party, by
counsel or other representative of its own choosing and at its sole cost and
expense, shall have the right to consult with the Indemnifying Party and its
counsel or other representatives concerning such Losses and the Indemnifying
Party and the Indemnified Party and their respective counsel or other
representatives shall cooperate with respect to such Losses, (d) in the event
that the Indemnifying Party undertakes defense of any Losses, the Indemnifying
Party shall have an obligation to keep the Indemnified Party informed of the
status of the defense of such Losses and furnish the Indemnified Party with all
documents, instruments and information that the Indemnified party shall
reasonably request in connection therewith, and (e) in the event that both the
Indemnified Party and the Indemnifying Party are parties (directly or through
interpleader) to any Losses giving rise to indemnification hereunder and the
Indemnified Party is advised by counsel that there is or may be a conflict of
interest in the representation of both the Indemnified Party and the
Indemnifying Party by one firm of counsel, the Indemnified Party shall be
entitled to assume, at the sole cost and expense of the Indemnifying Party, the
defense, compromise and settlement (subject to clause (b) above) of such Loss
with counsel (in addition to local counsel) reasonably satisfactory to the
Indemnifying Party.

  D.   Liability. WMG shall not be liable for any losses, costs or expenses
incurred by IRE during the term of this Agreement or thereafter whether incurred
in connection with the Services or otherwise, unless such loss, cost or expense
was a result of a result of: (i) a material breach by WMG or any representative,
agent, officer or employee of WMG of any warranty, representation, term,
covenant or condition of this Agreement; or (ii) gross negligence, fraud or
willful misconduct by WMG or any representative, agent, officer or employee of
WMG.

 

 



--------------------------------------------------------------------------------



 



8. Confidential Information. The parties understand and appreciate the need for
the confidential treatment of proprietary information that may be divulged by
one party to the other during the term of this Agreement. Therefore, each party
agrees not disclose any Confidential Information (defined hereinafter) disclosed
to it by the other party to any third parties or use any Confidential
Information to the detriment of the other party during the term of this
Agreement, during any renewal terms and for a period of twenty four (24) months
after the termination of this Agreement unless directed to do so by the
disclosing party or unless required by applicable law, provided the party shall
give reasonable notice to the disclosing party and shall cooperate with the
disclosing party in seeking protection from the disclosure of such Confidential
Information. For the purposes of this Agreement, Confidential Information
includes, but is not limited to, oral and written information which may include
financial statements or other financial information; methods and processes of
operation; the identities of customers, suppliers, and employees; business
opportunities or plans; cost and expense information; production information;
trade secrets; confidential processes and technology; plants and other
properties; pricing information; computer programs (including source and object
code); equipment; know-how; research, inventions; and other material information
which is either not made available to or known by persons other than the
disclosing party or is not otherwise available to the reviewing party which
either party has disclosed, or will disclose, to the other party in connection
with this Agreement.
9. Independent Contractor. For the purposes of this Agreement and all services
to be provided hereunder, the parties shall be, and shall be deemed to be,
independent contractors and not agents or employees of the other party. Neither
party shall have authority to make any statements, representations or
commitments of any kind, or to take any action which shall be binding on the
other party, except as may be expressly provided for herein or authorized in
writing.
10. Entire Agreement/Assignment. This Agreement and the Schedules attached
hereto, which are incorporated herein and made a part hereof, constitute the
entire agreement of the parties pertaining to the subject matter hereof. No
modification or assignment of this Agreement shall be binding unless in writing
and signed by an authorized representative of each party.
11. Waiver. Any waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof.
12. Severability; Reformation. In case any one or more of the provisions or
parts of a provision contained in this Agreement shall, for any reason, be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement.

 

 



--------------------------------------------------------------------------------



 



13. Notices. Any notices or other communications required hereunder shall be in
writing and shall be deemed given when delivered in person, when mailed, by
certified or registered first-class mail, postage prepaid, return receipt
requested or by a nationally recognized courier, addressed to:

     
If to IRE:
  Michael Bohanann, CEO
 
  Iowa Renewable Energy, LLC
 
  1701 East 7th Street, P.O. Box 2
 
  Washington, Iowa 52353
 
  Phone: (319) 653-2890
 
  Email: Mike_Bohannan@kindermorgan.com
 
   
If to WMG:
  Michael J. Szady, President
 
  World Management Group LLC
 
  Two Constitution Center
 
  Boston, MA 02129
 
  Phone: (617) 889-7319
 
  Email: mszady@worldmanagement.net

or such other address for which a party may give notice to the other party in
accordance with this Section 13.
14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which shall be deemed a
single agreement.
15. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of Iowa without reference to its conflicts
of laws provisions.
16. Venue and Jurisdiction. Each party agrees that any suit, action or
proceeding arising out of, or based upon, any claim under this Agreement shall
be instituted in the courts of the State of Iowa in the City of Des Moines
and/or in any United States District Court sitting, and for cases brought, in
Federal Courts in the City of Des Moines in the State of Iowa, and each party
waives any objection which they or any of them may have to the laying of venue
of such suit, action or proceeding therein. The parties each hereby consent to
the exercise of personal jurisdiction over them by the courts of the State of
Iowa and/or the United States District Court sitting, and for cases brought, in
the Federal Courts in the State of Iowa in any such suit, action or proceeding.
THE PARTIES EACH WAIVE A TRIAL BY JURY IN ANY SUCH SUIT OR PROCEEDING.
17. Headings and Captions. The headings and captions of the various sections of
this Agreement are for convenience of reference only and shall in no way modify,
or affect the meaning or construction of, any of the terms or provisions hereof.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

                  WMG SERVICES LLC       IOWA RENEWABLE ENERGY, LLC
 
               
By:
  /s/ Michael J. Szady
 
Michael J. Szady, President       By:   /s/ Michael Bohannan
 
Michael Bohannan, CEO

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
FEE SCHEDULE
Monthly Capacity Utilization Fees
Capacity Utilization Fee — The following capacity utilization levels will be
used to determine this monthly fee payable by IRE to WMG:

          Monthly LFFA* Capacity Utilization   Monthly Fee
25,000 gallons up to 625,000 gallons produced
  $ * **
625,001 gallons up to 1,250,000 gallons produced
  $ * **
1,250,001 gallons up to 1,875,000 gallons produced
  $ * **
Greater than 1,875,000 gallons produced
  $ * **

          Monthly HFFA** Capacity Utilization   Monthly Fee
20,000 gallons up to 500,000 gallons produced
  $ * **
500,001 gallons up to 1,000,000 gallons produced
  $ * **
1,000,001 gallons up to 1,500,000 gallons produced
  $ * **
Greater than 1,500,000 gallons produced
  $ * **

Capacity utilization is based on the following processing criteria prorated for
actual production for each month:

(i)   monthly LFFA processing capacity of 2.5 million gallons;
  (ii)   monthly HFFA processing capacity of 2.0 million gallons.

      *   LFFA means product produced using feedstock with a free fatty acid
content of 1.5% or lower.
  **   HFFA means product produced using feedstock with a free fatty acid
content of greater than 1.5%.

Unless WMG receives prior written consent from IRE, WMG will arrange contracts
for the purchase of IRE’s product in a way that will allow IRE to change it’s
Facility’s production from HFFA to LFFA, or vice versa, no more than twice per
calendar month.

      ***   Portions omitted pursuant to a request for confidential treatment
and filed separately with the SEC.

 

 



--------------------------------------------------------------------------------



 



EXAMPLE FOR CALCULATING MONTHLY CAPACITY UTILIZATION FEES WHEN PRODUCING A
COMBINATION OF LFFA AND HFFA:

     
Production:
  *** gallons of LFFA
 
  *** gallons of HFFA

LFFA: *** gal/*** gal = ***
HFFA: *** gal/*** gal = ***
Add factors to get pro rata capacity utilization factor: ***
Multiply capacity utilization factor by LFFA processing capacity of *** gallons
to get pro rata monthly LFFA capacity utilization: *** *
Refer to table for fee: $***

      *   Conversely, using the HFFA processing capacity of *** results in a pro
rata monthly HFFA capacity utilization of *** gallons and the same fee of $***.
  ***   Portions omitted pursuant to a request for confidential treatment and
filed separately with the SEC.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A CONTINUED
FEE SCHEDULE
Monthly Performance Fees
IRE shall pay WMG a monthly performance fee based on the operating performance
of the Facility equal to fifty percent (50%) of:

  (i)   ***

  (ii)   *** ***

      ***   Calculation of the Monthly Performance Fees should be consistent
with the method and line item terminology used by IRE to arrive at its Statement
of Profit and Loss in the following example:

Sales — BioDiesel
Sales — By Products
Sales — Federal Incentives
Sales — Other
Total Sales
Beginning Inventory
Purchases
Chemicals
Freight Expense
Ending Inventory
Material Used
Variable Operating Expenses
Salaries & Wages
Fringe Benefits
Employee Relations
Mats/Uniforms
Lab Expenses
Research & Development
Repairs & Maintenance
Process Supplies
B&G Supplies

      ***   Portions omitted pursuant to a request for confidential treatment
and filed separately with the SEC.

 

 



--------------------------------------------------------------------------------



 



REG MOSA Expense — OP’s/Procurement
Fuel Expense
Training & Education
Electric
Natural Gas
Water
Waste Out
Meetings & Travel — Plant
Sub Total Variable Operating Expenses
Fixed Operating Expenses
Insurance
Property Taxes
Depreciation
Sub Total Fixed Operating Expenses
Total Cost of Goods Sold
Gross Margin
Administration Expenses
Salaries & Wages
Fringe Benefits @ 24.5%
Advertising
Bank Charges
Office Supplies/Printing
Office Equipment Maintenance
Rent & Lease Expense
Licenses & Fees
REG MOSA Expense — Sales/Mgmt/PS
Legal Fees
Accounting/Auditing/SEC Fees
Other Professional Fees
Board of Director Fees
Board of Director Meetings
Dues & Subscriptions
Telephone
Professional Memberships
Postage
Meetings & Travel
Bad Debt Expense
Donations
Miscellaneous Expenses
Sub Total Administrative Expenses
Interest / Other Income
Interest Expense
Amortization
Gain/(Loss) on Sales of Assets

 

 



--------------------------------------------------------------------------------



 



Income From Operations
Hedging Activity
Other (Income)/Loss Realized
Other (Income)/Loss Unrealized
Subtotal Hedging Activity (Income)/Loss
Income Tax Provision
Net Income /(Loss)
EBIT
EBITDA
EBITDA w/credit for unrealized Hedge Loss
Net Income
Add Backs:
Interest Expense
Depreciation
Amortization
EBITDA
Adj to get to Loan EBITDA
Hedge (Gain)/Loss
Realized Hedge Gain/(loss)
C/T Loan debt service adj
BankFirst P& I payment
Project EBITDA

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
CONTRACT PROCEDURES

A.   Transition Period.

  I.   Contemporaneously with the execution of the Agreement:

  1)   IRE shall provide WMG with the name and contact information of IRE’s
operational management team and the IRE representatives that will be responsible
for (i) providing information requested by WMG necessary to perform the Services
and (ii) obtaining the appropriate authorizations and approvals required under
Section 1.D. of the Agreement; and

  2)   WMG shall provide IRE with the names and contact information of each
individual at WMG with the relevant functional responsibilities for the Services
provided under the Agreement.

  II.   Within five business days of the Effective Date or as soon as reasonably
possible, representatives of WMG shall meet with the IRE representatives at the
Facility to perform an evaluation of IRE’s books and records, processes and
controls. As part of the evaluation, IRE will provide WMG with the following
information (in electronic format suitable for transfer to accounting software
or other appropriate computer software, where necessary):

  1)   a detailed trial balance at December 31, 2009 or such later date as
applicable and for each prior monthly reporting period;

  2)   all state and federal tax filings for the twelve month period ending
December 31, 2009 or such later date as applicable;

  3)   all production records for the twelve month period ending December 31,
2009 or such later date as applicable;

  4)   all sales information for the twelve month period ending December 31,
2009 or such later date as applicable;

  5)   all vendor lists and contact information;


  6)   all customer lists and contact information;

  7)   a current inventory report for all product and supplies at the Facility;

  8)   a list of all employees, their positions and responsibilities at the
Facility;

  9)   all state and federal licensing information;

  10)   copies of all current contracts, agreements, commitments or other
obligations of IRE;

  11)   a year to date report of current production and operations at the plant;
and

  12)   any additional documentation required by WMG to complete the Transition
Period.

 

 



--------------------------------------------------------------------------------



 



  III.   After receipt by WMG of the complete books and records set forth in
Section A.II above, WMG shall provide IRE with an evaluation of IRE’s reporting
mechanisms and management accounting systems with recommendations as to any
changes or improvements WMG deems necessary or appropriate and a cost analysis,
if applicable, associated with the implementation of such changes (the “Systems
Evaluation”).

  IV.   Within five business days of receipt by IRE of the Systems Evaluation,
IRE shall approve or reject WMG’s recommendations.

  V.   Upon IRE’s approval of WMG’s recommendations, WMG representatives will
begin implementation of the approved recommendations which (if approved) will
include:

  1)   set up new books and records for all IRE accounts;     2)   code all
accounts;     3)   set up Renewable Identification Number assignment system;    
4)   initiate trail balance mapping for all accounts to date;

  5)   identify beginning inventory balances on all raw material and product to
date;

  6)   develop a 90 day rolling sales forecast;     7)   develop a pro-forma
90 day rolling production schedule;

  8)   develop a pro-forma 90 day rolling raw material requirements schedule;

  9)   identify and approve supplemental logistical support for sales contracts;
and

  10)   approve supplemental raw material contracts, if necessary, to support
production schedules.

B.   Operational Period. Upon completion of the Transition Period, the following
procedures shall take effect:

  I.   Accounting.

  1)   Postings:

  i.   WMG shall post to record all vendor invoices approved by IRE;

  ii.   On the first business day of each calendar week during the term of the
Agreement, WMG will provide IRE with a schedule of payables due to be paid
within such week which IRE shall pay from its own accounts;

  iii.   WMG will post all receivables due from sales contracts upon approval by
IRE, which shall be owned by IRE (as set forth in Section B.II.1.v below); and

  iv.   WMG will post payments from sales contracts upon notification from IRE
of such payments.

  2)   Invoicing: WMG will generate and deliver invoices, on behalf of IRE and
set up for payments to be made to a depository of IRE’s choice, within the next
business day of receipt of all documentation necessary to generate such invoices
pursuant to a contract approved by IRE, unless the terms of the contract require
otherwise.

 

 



--------------------------------------------------------------------------------



 



  3)   Inventory:

  i.   WMG will provide IRE with book inventory calculations for all raw
materials and product within five business days of the end of each calendar
month;

  ii.   IRE will provide WMG with actual inventory calculations for all raw
materials and product within five business days of the end of each calendar
month;

  iii.   Within five business days after both parties have received the
inventory reports referred to in clauses i. and ii. above, the parties shall
schedule a conference call to reconcile the inventory reports if necessary.

  4)   Excise Tax Returns:

  i.   WMG will timely prepare all excise tax returns for signature by IRE on
monthly or quarterly basis, as applicable; and

  ii.   IRE shall file all excise tax returns with any required payments.

  5)   Producer’s Certificates:

  i.   Upon the issuance of each invoice in accordance with Section B.I.2 above,
WMG will timely prepare for signature and filing by IRE, IRS Form 8849 on a
monthly basis, if applicable;

  ii.   WMG will timely prepare supporting biodiesel producers’ certificates and
statements of resellers required to obtain all credits available under Internal
Revenue Code Section 6426; and

  iii.   IRE shall execute and file with the IRS Form 8849 and accompanying
documentation.

  6)   Renewable Identification Numbers (“RINS”):

  i.   Upon the issuance of each invoice in accordance with Section B.I.2 above,
WMG shall generate and assign RINs in accordance with the regulations of the
Environmental Protection Agency (“EPA”) for all gallons of biodiesel produced at
the Facility which RINs shall be set forth on each invoice applicable to all
such gallons of biodiesel sold by IRE;

  ii.   WMG shall timely prepare for filing by IRE all RIN quarterly and annual
reports in accordance with EPA regulations; and

  iii.   IRE shall file all such RIN quarterly and annual reports.

 

 



--------------------------------------------------------------------------------



 



  II.   Marketing, Sales, and Production.

  1)   Proposals and Contracts:

  i.   WMG proposals for the purchase of any raw materials or sale of any
products shall include price, volume, technical specifications, delivery time
and duration of offer;

  ii.   WMG proposals may be made verbally to be confirmed as soon as possible
by facsimile transmission or email;

  iii.   An IRE representative or representatives with authority to approve a
proposal shall be available to WMG by telephone from 9 a.m. to 6.p.m Eastern
Standard Time;

  iv.   Approvals of WMG proposals by IRE must be made as soon as possible by
facsimile transmission or email after being approved with IRE’s established
internal controls; and

  v.   All final contracts must be signed by IRE on its standard contract form,
which shall include the credit guarantee guidelines as approved by IRE, unless
otherwise agreed to by IRE.

  2)   Production:

  i.   The following forecasts shall be maintained throughout the term of the
Agreement:

  a.   a 90 day rolling sales forecast;

  b.   a pro-forma 90 day rolling production schedule; and

  c.   a pro-forma 90 day rolling raw material requirements schedule.

  ii.   No less than fourteen (14) days prior the commencement of each calendar
month during the term of the Agreement, the parties shall review and adjust, if
necessary, the forecasts and schedules listed in clause II.1.i. above;

  iii.   Within three business days of the end of each calendar week during the
term of the Agreement, IRE shall provide WMG with a production report for the
previous calendar week setting forth raw material consumed, work in process and
product produced; and

  iv.   Within five business days of the end of each calendar month IRE shall
provide WMG with a production report for the prior calendar month which includes
a capacity utilization report distinguishing between LFFA and HFFA production.

 

 



--------------------------------------------------------------------------------



 



C.   Fees, Payment and Schedule.

  1)   Monthly Capacity Utilization:

  i.   Within five business days of the end of each calendar month IRE shall
provide WMG with a proposed capacity utilization fee payment for the prior month
allocating the fee pro rata based on LFFA and HFFA production percentages during
such month.

  ii.   WMG shall have five business days to dispute IRE’s calculation of the
capacity utilization fee payment.

  iii.   In the event WMG disagrees with IRE’s calculation of IRE’s proposed
capacity utilization fee payment, WMG shall notify IRE of its disagreement and
the parties shall thereafter make a good faith attempt to reconcile their
differences with respect to the payment otherwise the capacity utilization fee
payment shall be immediately due and payable as calculated.

  2)   Monthly Performance:

  i.   Within five business days of the end of each calendar month WMG shall
provide IRE with a proposed performance utilization fee payment due WMG for the
prior month based on WMG’s financial reporting for such month.

  ii.   IRE shall have five business days to dispute WMG’s calculation of the
performance fee payment.

  iii.   In the event IRE disagrees with WMG’s calculation of the proposed
performance fee payment, IRE shall notify WMG of its disagreement and the
parties shall thereafter make a good faith attempt to reconcile their
differences with respect to the payment, otherwise the performance fee shall be
immediately due and payable as calculated.

 

 